Slip Op. 00-32

           UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: SENIOR JUDGE NICHOLAS TSOUCALAS
________________________________________
                                        :
SKF USA INC. and SKF GmbH; FAG          :
KUGELFISCHER GEORG SCHAFER AG           :
and FAG BEARINGS CORPORATION,           :
                                        :
          Plaintiffs and Defendant-     :
          Intervenors,                  :
                                        :    Consol. Court No.
     v.                                 :    97-01-00054-S
                                        :
UNITED STATES,                          :
                                        :
          Defendant,                    :
                                        :
     and                                :
                                        :
THE TORRINGTON COMPANY,                 :
                                        :
          Defendant-Intervenor and      :
          Plaintiff,                    :
                                        :
     and                                :
                                        :
NTN BEARING CORPORATION OF AMERICA and :
NTN KUGELLAGERFABRIK (DEUTSCHLAND)      :
GmbH; SNR ROULEMENTS,                   :
                                        :
          Defendant-Intervenors.        :
________________________________________:

                            JUDGMENT

     This Court having received and reviewed the United States
Department of Commerce, International Trade Administration’s
(“Commerce”) Final Results of Redetermination Pursuant to Court
Remand, SKF USA Inc. v. United States, 23 CIT __, Slip Op. 99-127
(Dec. 2, 1999) (“Remand Results”), and Commerce having complied
with the Court’s remand, it is hereby

     ORDERED that the Remand Results filed by Commerce on March 1,
2000 are affirmed in their entirety; and it is further
Consol. Court No. 97-01-00054-S                           Page 2


     ORDERED that since all other issues have been decided, this
case is dismissed.


                                  ______________________________
                                       NICHOLAS TSOUCALAS
                                          SENIOR JUDGE


Dated:    March 29, 2000
          New York, New York